                                                                              1 ERIC D. CHAN (State Bar No. 253082)
                                                                                SANSAN LIN (State Bar No. 298994)
                                                                              2 HOOPER, LUNDY & BOOKMAN, P.C.
                                                                                1875 Century Park East, Suite 1600
                                                                              3 Los Angeles, California 90067-2517
                                                                                Telephone: (310) 551-8111
                                                                              4 Facsimile: (310) 551-8181
                                                                                E-Mail: echan@health-law.com
                                                                              5
                                                                                Attorneys for Plaintiff COUNTY OF SAN
                                                                              6 BENITO

                                                                              7

                                                                              8                            UNITED STATES DISTRICT COURT

                                                                              9             NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                                                                             10

                                                                             11 COUNTY OF SAN BENITO, a political           Case No. :19-cv-02124-YGR
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                                subdivision of the State of California,
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12                                             JOINT STIPULATION OF DISMISSAL
                                                                                               Plaintiff,
                                                                                                                            AND [PROPOSED] ORDER
                                                                             13
                                                                                       vs.
                                                                             14                                             Hon. Yvonne Gonzalez Rogers
                                                                                DISABILITY RIGHTS CALIFORNIA,
                                                                             15 CALIFORNIA PROTECTION AND                   Action Removed:    April 19, 2019
                                                                                ADVOCACY AGENCY FOR PERSONS                 Trial Date:        None Set
                                                                             16 WITH DISABILITIES,

                                                                             17               Defendant.

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                                                          3:19-CV-02124-YGR
5800821.1                                                                                                       STIPULATION FOR DISMISSAL
                                                                              1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                                              2          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and Local Rule 7-12, the

                                                                              3 parties to this action, by and through their counsel, hereby stipulate that:

                                                                              4          (1)     All claims in the above-entitled action by Plaintiff County of San Benito against

                                                                              5                  Defendant Disability Rights California are hereby dismissed with prejudice; and

                                                                              6          (2)     Each side shall bear its own costs and fees.

                                                                              7

                                                                              8          IT IS SO STIPULATED.

                                                                              9 Dated: May 31, 2019                          HOOPER, LUNDY & BOOKMAN, P.C.

                                                                             10

                                                                             11
 HOOPER, LUNDY & BOOKMAN, P.C.




                                                                                                                             By:
                                 TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                                                                                          /s/ Eric D. Chan
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12                                                                  ERIC D. CHAN
                                                                                                                             Attorneys for Plaintiff COUNTY OF SAN BENITO
                                                                             13

                                                                             14

                                                                             15 Dated: May 31, 2019                          DISABILITY RIGHTS CALIFORNIA
                                                                             16

                                                                             17
                                                                                                                             By:          /s/ Anne Hadreas
                                                                             18                                                                ANNE HADREAS
                                                                                                                             Attorneys for Defendant DISABILITY RIGHTS
                                                                             19
                                                                                                                             CALIFORNIA
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                                    2                               3:19-CV-02124-YGR
5800821.1                                                                                                             STIPULATION FOR DISMISSAL
                                                                              1                                    FILER’S ATTESTATION

                                                                              2         I hereby attest, pursuant to Local Rule 5-1(i)(3), that concurrence in the filing of
                                                                              3 this document has been obtained from each of its signatories.

                                                                              4
                                                                                  Dated: May 31, 2019                      HOOPER, LUNDY & BOOKMAN, P.C.
                                                                              5

                                                                              6                                            By:          /s/ Sansan Lin
                                                                              7                                                                   Sansan Lin
                                                                                                                           Attorneys for Plaintiff COUNTY OF SAN BENITO
                                                                              8

                                                                              9

                                                                             10 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                             11
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 DATED: _______________,
                                                                                         June 11        2019
                                                                             13

                                                                             14
                                                                                                                             Honorable Yvonne Gonzalez Rogers
                                                                             15

                                                                             16

                                                                             17

                                                                             18
                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                                 3                              3:19-CV-02124-YGR
5800821.1                                                                                                           STIPULATION FOR DISMISSAL
